Case 2:21-bk-10152-ER        Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33                   Desc
                              Main Document Page 1 of 12




                                                                     FILED & ENTERED

                                                                           MAY 18 2021

                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY gonzalez DEPUTY CLERK




                  UNITED STATES BANKRUPTCY COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             LOS ANGELES DIVISION
In re:     Dean Harris,                          Case No.: 2:21-bk-10152-ER
           Debtor.                               Chapter: 7
                                                 MEMORANDUM REGARDING
                                                 CERTIFICATION FOR DIRECT APPEAL
                                                 TO NINTH CIRCUIT COURT OF
                                                 APPEALS OF ORDER DISALLOWING
                                                 HOMESTEAD EXEMPTION CLAIM

                                                 Date:       May 12, 2021
                                                 Time:       11:00 a.m.
                                                 Location:   Courtroom 1568
                                                             Roybal Federal Building
                                                             255 East Temple Street
                                                             Los Angeles, CA 90012

I. Introduction
    Concurrently with the issuance of this Memorandum Regarding Certification for Direct
Appeal to Ninth Circuit Court of Appeals of Order Disallowing Homestead Exemption Claim
(the “Certification Memorandum”), the Court has entered an Order Disallowing Homestead
Exemption Claim (the “Exemption Order”)1 and an Order Certifying Direct Appeal to the Ninth
Circuit Court of Appeals of Order Disallowing Homestead Exemption Claim (the “Certification
Order”). For the reasons set forth in this Certification Memorandum—which is the document
required by Bankruptcy Rules 8006(b) and (e)(1)2—the Court, on its own motion, certifies a
direct appeal of the Exemption Order to the Ninth Circuit Court of Appeals (the “Ninth Circuit”).

1
 Bankr. Doc. No. 98.
2
 Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, Rules 1–86; all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
Procedure, Rules 1001–9037; all “Evidence Rule” references are to the Federal Rules of
Case 2:21-bk-10152-ER          Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33                Desc
                                Main Document Page 2 of 12



    Bankruptcy Rule 8006(e)(1) requires that when making a certification on its own motion, the
Court provide in a memorandum accompanying that certification the information required by
Bankruptcy Rule 8006(f)(2)(2)(A)–(D). That subdivision provides that a certification shall
include the following information:

       A) the facts necessary to understand the question presented;
       B) the question itself;
       C) the relief sought;
       D) the reasons why the direct appeal should be allowed, including why a circumstance
          specified in 28 U.S.C. § 158(d)(2)(A)(i)–(iii) applies; and
       E) a copy of the judgment, order, or decree and any related opinion or memorandum.

Bankruptcy Rule 8006(f)(2)(A)–(E).
   A copy of the Exemption Order is attached hereto as Exhibit A, and a copy of the Final
Ruling containing the reasons for entry of the Exemption Order is attached hereto as Exhibit B.
The facts necessary to understand the question presented, the question itself, the relief sought,
and the reasons why the appeal should be allowed follow.

II. Facts Necessary to Understand the Question Presented
    On July 11, 2019, the United States District Court for the Central District of California (the
“District Court”) entered judgment (the “Judgment”)3 against Rosalina Lizardo Harris (“Harris”),
the spouse of Dean Harris (the “Debtor”). The Judgment is in favor of Crystal Holmes
(“Holmes”), and the amount of the Judgment that remains unsatisfied exceeds $3 million. The
Judgment attaches to the family residence of the Debtor and Harris, which is located at 400 W.
Altadena Drive, Altadena, CA 91001 (the “Property”).
    On March 10, 2021, the District Court entered an order authorizing the United States Marshal
to sell the Property (the “Sale Order”)4 to satisfy a portion of the Judgment. The Sale Order
contains a finding that “neither the Judgment Debtor [Harris] nor Mr. Harris [the Debtor]
satisfied their burden of proof at the Hearing that the Property is a homestead as required by CCP
§ 704.780(a)(1).”5 The Sale Order contains an additional finding that “the maximum exemption
in the Property available to [Harris and/or the Debtor], if they were able to satisfy their burden of
proof that the Property is a homestead, would be $100,000 pursuant to CCP §§ 703.050 and
704.730.”6
    On April 7, 2021, Harris and the Debtor appealed the Sale Order to the Ninth Circuit.7 That
appeal remains pending. As set forth in papers filed with the District Court in connection with a




Evidence, Rules 101–1103; all “LBR” references are to the Local Bankruptcy Rules of the
United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-1; and
all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532
3
  Doc. No. 140, Case No. 2:18-cv-03739-PSG-E.
4
  Doc. No. 287, Case No. 2:18-cv-03739-PSG-E.
5
  Sale Order at p. 3.
6
  Id.
7
  The appeal has been docketed as Case No. 21-55330.
Case 2:21-bk-10152-ER         Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33                Desc
                               Main Document Page 3 of 12



Motion for Reconsideration of the Sale Order, the purpose of the appeal is to obtain a
determination that the Debtor is entitled to a homestead exemption of $600,000 in the Property.8
    As noted above, concurrently with the issuance of this Certification Memorandum the Court
has entered the Exemption Order, which finds that the Debtor is not entitled to any homestead
exemption in the Property.

III. Question Presented
    Is the Debtor entitled to a homestead exemption in the Property, and if so, what is the amount
of the exemption?

IV. Relief Sought
   The Debtor will seek reversal of the Exemption Order’s finding that he is not entitled to any
homestead exemption in the Property. Holmes will seek affirmance of the Exemption Order.

V. Reasons Why Direct Appeal Should Be Allowed
     In certifying a direct appeal on its own motion, the Court is directed to state whether any of
the circumstances set forth in 28 U.S.C. § 158(d)(2)(A)(i)–(iii) exist. Section 158(d)(2)(A)(iii)
provides that a direct appeal may be warranted if it would “materially advance the progress of
the case or proceeding in which the appeal is taken.”
     The pending appeal of the Sale Order presents the exact same issue as the appeal of the
Exemption Order—whether the Debtor is entitled to a homestead exemption in the Property, and
if so, the appropriate amount of the exemption. As explained in the Final Ruling, the Court
entered the Exemption Order based upon the preclusive effect of the District Court’s Sale Order.
A direct appeal of the Exemption Order, followed by consolidation of the appeals of the Sale
Order and Exemption Order, would allow the same panel to consider the issue of the Debtor’s
homestead exemption and would eliminate the risk of inconsistent rulings.
                                                 ###




       Date: May 18, 2021




8
    Doc. No. 297, Case No. 2:18-cv-03739-PSG-E.
Case 2:21-bk-10152-ER   Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33   Desc
                         Main Document Page 4 of 12



                        Exhibit A—Exemption Order
Case 2:21-bk-10152-ER   Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33   Desc
                         Main Document Page 5 of 12
Case 2:21-bk-10152-ER   Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33   Desc
                         Main Document Page 6 of 12



                          Exhibit B—Final Ruling
Case 2:21-bk-10152-ER   Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33   Desc
                         Main Document Page 7 of 12
Case 2:21-bk-10152-ER   Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33   Desc
                         Main Document Page 8 of 12
Case 2:21-bk-10152-ER   Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33   Desc
                         Main Document Page 9 of 12
Case 2:21-bk-10152-ER   Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33   Desc
                        Main Document Page 10 of 12
Case 2:21-bk-10152-ER   Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33   Desc
                        Main Document Page 11 of 12
Case 2:21-bk-10152-ER   Doc 99 Filed 05/18/21 Entered 05/18/21 17:47:33   Desc
                        Main Document Page 12 of 12
